Citation Nr: 1608635	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-13 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 17, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to August 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with an evaluation of 50 percent, effective October 31, 2000; a temporary 100 percent evaluation from October 22, 2001, due to a period of hospitalization over 21 days; and a 50 percent evaluation continuing from December 1, 2001. 

The Veteran testified at a Decision Review Officer (DRO) hearing in July 2009, and at a Board hearing at the RO in June 2012; a transcript of each hearing is of record.  The claims file is entirely in VA's secure electronic processing systems.

In July 2012, the Board remanded the issue of entitlement to a higher initial rating for PTSD.  In a January 2013 rating decision, the 50 percent evaluation for PTSD was increased to 70 percent, effective from September 17, 2012.

In December 2014, the Board denied a rating in excess of 50 percent for PTSD prior to September 17, 2012, and a rating in excess of 70 percent thereafter.  The Board also remanded the question of entitlement to a TDIU at this time.

The Veteran appealed from this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, pursuant to a Joint Motion for Remand by the parties, the Court vacated and remanded the Board's December 2014 decision to the extent that it denied an initial rating in excess of 50 percent for PTSD prior to September 17, 2012.  The Joint Motion specifically stated that the parties did not seek to disturb that portion of the decision that denied entitlement to a rating in excess of 70 percent for PTSD from September 17, 2012; thus only the period prior to September 17, 2012, is on appeal.  As the TDIU issue had been remanded, it was not a final determination and was not subject to the Joint Motion or Court's Order.

The issue of entitlement to service connection for alcoholism as secondary to PTSD was raised by the record in the Veteran's May 2008 substantive appeal (VA Form 9).  As the issue of service connection for alcoholism has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since February 1996, the Board does not have jurisdiction over this issue.  38 C.F.R. § 19.9(b) (2015).  This issue is inextricably intertwined, however, with the issue of entitlement to a higher rating for PTSD prior to September 2012, and entitlement to a TDIU.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The September 17, 2012, VA examiner diagnosed PTSD, depressive disorder not otherwise specified (NOS), rule out alcohol-induced mood disorder chronic, and alcohol dependence prior history.  The examiner stated that "depressive disorder NOS and alcohol dependence appear to be secondary to PTSD."  As noted above, the Veteran's May 2008 substantive appeal (VA Form 9) raised the issue of entitlement to service connection for alcoholism as secondary to PTSD.  Service connection was previously denied in a February 1996 rating decision, under the theory that direct service connection was precluded due to willful misconduct.  

Further, the 2012 VA examiner stated that it was not possible to differentiate the symptoms attributable to each diagnosis becomes the symptoms overlapped.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Joint Motion stated that the Board did not previously consider all pertinent evidence to determine whether a higher rating was warranted for PTSD prior to September 17, 2012, to include statements by the Veteran in August 2007 and May 2008, and during the July 2009 and June 2012 hearings.  The Joint Motion also stated that the Board did not adequately address whether the level of severity of symptoms indicated in the September 17, 2012, VA examination was present prior to the time of that examination.  See DeLisio v. Shinseki, 25 Vet. App. 45, 58-59 (2011) (holding that "an effective date should not be assigned mechanically based on the date of a [medical record]," and the Board must examine "all of the facts").

Thus, the AOJ should develop and adjudicate the raised claim for service connection for alcoholism as secondary to PTSD, and consider this condition in determining the appropriate rating for PTSD prior to September 17, 2012, and entitlement to a TDIU, to include since the effective date of service connection for PTSD of October 31, 2000.  These issues are inextricably intertwined.  

In addition, the claims file indicates that there may be pertinent records outstanding, as well as pending development regarding PTSD and a TDIU.  A letter in January 2016 indicated that the Veteran was being scheduled for VA examinations for his PTSD and his service-connected tinnitus.  The Veteran's attorney also indicated in a January 2016 letter that the Veteran was being treated at the Pensacola VA Medical Center (VAMC), and requested that such records be obtained for the appeal.  The attorney also submitted a summary of the Veteran's prior earnings through 1998, as reported to the Social Security Administration (SSA), in support of the TDIU claim.  

The Board notes that the Veteran was previously awarded nonservice-connected pension in a September 2003 rating decision based on multiple medical disabilities, but PTSD or other mental health disability was not mentioned.  A March 2003 letter from the SSA indicated that the Veteran had been found to meet the medical requirements for Supplemental Security Income (SSI), with payments beginning in June 2002; however, the SSA responded in January 2016 that any medical records associated with the Veteran's SSA claims had been destroyed and were unavailable.  

The Veteran does not currently meet the schedular percentage requirements for TDIU prior to September 17, 2012; however, VA policy is to provide a TDIU in all cases where service-connected disabilities result in an inability to secure or follow substantially gainful employment, regardless of the percentages assigned.  38 C.F.R. § 4.16(a), (b).  The Board and the AOJ cannot consider this question in the first instance; rather, it must be referred to the Director of VA's Compensation Service for initial consideration, although the Board is not bound by the Director's determination.  38 C.F.R. § 4.16(b); see also Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015).  This should be completed upon remand, if appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his appointed representative with notice for his claim for service connection for alcoholism as secondary to PTSD, after the prior denial of service connection on a direct basis in February 1996.  

Allow time to respond; provide any indicated assistance and development regarding this issue; and adjudicate this claim.  This issue should only be returned to the Board if a timely notice of disagreement and appeal are received.

2.  Obtain all pertinent, outstanding records from the Pensacola VAMC, to include mental health records.

3.  If not already completed, conduct the VA examinations for PTSD and tinnitus, to include effects on unemployability, as indicated in a January 2016 letter.

4.  Thereafter, if the Veteran does not meet the schedular threshold criteria for a TDIU at any point during the appeal period, or since October 31, 2000, and there is evidence of unemployability due to PTSD or other service-connected disabilities; refer the issue of entitlement to a TDIU on an extraschedular basis to VA's Director, Compensation Services, per 38 C.F.R. § 4.16(b).   

5.  Then, readjudicate the issues of entitlement to an initial rating in excess of 50 percent for PTSD prior to September 17, 2012, and entitlement to a TDIU for the entire appeal period.  If any benefit sought in a perfected appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







